76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Uma VISWANATHAN, for herself individually and on behalf ofall others similarly situated, Plaintiff-Appellant,v.The SCOTLAND COUNTY BOARD OF EDUCATION;  David A. Martin,Dr., in his individual and official capacity;  LindaDouglas, in her official and individual capacity;  RayOxendine, in his official and individual capacity;  MalcolmForde, in his official and individual capacity, Defendants-Appellees.
No. 95-1778.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Uma Viswanathan, Appellant Pro Se.  Nickolas Joseph Sojka, Jr., WILLIAMSON, DEAN, BROWN, WILLIAMSON & PURCELL, Laurinburg, North Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's February 6, 1995, order granting Defendants' motion to dismiss.   Appellant also appeals from the district court's orders of May 1, 1995, denying her post-judgment motions styled pursuant to Fed.R.Civ.P. 52(b), 59(e), and 55(c);  January 26, 1995, November 17, 1994, and June 3, 1994, granting extensions of time to file and serve various pre-trial motions and discovery;  October 17, 1994, denying Appellant's several pre-trial motions;  and August 22, 1994, granting Defendants' motion for sanctions.   We have reviewed the record and the district court's opinions and find no reversible error.   While it appears from the record that Appellant's post-judgment motions were timely filed, we find that the district court properly denied those motions on the merits.   Accordingly, we affirm substantially on the reasoning of the district court.   Viswanathan v. Scotland County, No. CA-94-4-3 (M.D.N.C. June 3, 1994;  Aug. 22, 1994;  Oct. 17, 1994;  Nov. 17, 1994;  Jan. 26, 1995;  Feb. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED